Case 3:21-cv-00178-MMH-JRK Document 37 Filed 08/13/21 Page 1 of 1 PageID 1610




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


    ASHLEY ALLEN, individually and on
    behalf of all others similarly situated,

                          Plaintiff,

    v.                                                    Case No. 3:21-cv-178-MMH-JRK

    JACKSONVILLE UNIVERSITY,

                          Defendant.


                                             ORDER

           The Consent Motion for One Week Extension of Time to File

    Supplemental Briefs in Compliance with the Court’s Order (Doc. No. 35), filed

    August 10, 2021, is deemed MOOT.                See Defendant’s Supplemental Brief on

    Fla. Stat. § 768.39 (Doc. No. 36), timely filed on August 11, 2021.1

           DONE AND ORDERED in Jacksonville, Florida on August 12, 2021.




    mdc
    Copies:
    Counsel of Record

           1      The Motion requests additional time for Plaintiff to file her brief as well, but it
    appears this request was conditioned on Defendant’s brief being filed later. If Plaintiff needs
    additional time, she may file an appropriate motion after conferring with Defendant.
